John I. Purtle, Justice, dissenting. Although the trial court may have been following our precedent in Henderson Methodist Church v. Sewer Improvement District No. 142, 294 Ark. 488, 741 S.W.2d 272 (1987), I am still of the opinion that the appellant should have been granted an extension. The court reporter informed the appellant in the beginning that she could not complete the record within 90 days. Not a single soul would have been harmed by the granting of an extension, while the lack of appellate review may have meant that justice, in this instance, did not prevail. The majority opinion exemplifies the tendency of this court to indulge its penchant for a technical application of the law.